                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


APRIL CHAPPELL,                            )
                                           )
                        Plaintiff,         )
                                           )
                  v.                       )             1:20CV609
                                           )
KILOLO KIJAKAZI,                           )
Acting Commissioner of                     )
Social Security,                           )
                                           )
                        Defendant.1        )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, April Chappell, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,    denying    Plaintiff’s    claims    for   Disability    Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). (Docket

Entry 1.)    Defendant has filed the certified administrative record

(Docket Entry 10 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 12, 15; see also Docket Entry 13

(Plaintiff’s      Memorandum);        Docket     Entry     16     (Defendant’s

Memorandum)). For the reasons that follow, the Court should remand

this matter for further administrative proceedings.




1
  President Joseph R. Biden, Jr., appointed Kilolo Kijakazi as the Acting
Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew M. Saul as the Defendant in this suit. Neither the Court nor the parties
need take any further action to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 1 of 24
                          I.   PROCEDURAL HISTORY

      Plaintiff applied for DIB and SSI, alleging an onset date of

February 12, 2016.        (Tr. 209-21.)      Upon denial of those claims

initially (Tr. 82-101, 129-33) and on reconsideration (Tr. 102-28,

138-46),      Plaintiff   requested    a   hearing    de    novo    before   an

Administrative Law Judge (“ALJ”) (Tr. 147-48).                Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 35-68.)      The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.             (Tr. 13-28.)        The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 6-12,

205-08), thereby making the ALJ’s ruling the Commissioner’s final

decision for purposes of judicial review.

      In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

      1.   [Plaintiff] meets the insured status requirements of
      the . . . Act through September 30, 2018.[2]

      2.   [Plaintiff] has not engaged in substantial gainful
      activity since February 12, 2016, the alleged onset date.

      . . .




2
  In the Jurisdiction and Procedural History portion of the ALJ’s decision, she
identified Plaintiff’s date last insured (“DLI”) as “March 31, 2018” (Tr. 17
(emphasis added)); however, in the Findings of Fact and Conclusions of Law, the
ALJ found that Plaintiff “me[t] the insured status requirements of the . . . Act
through September 30, 2018” (Tr. 19 (emphasis added)). As all other references
in the record to Plaintiff’s DLI appear as March 31, 2018 (see Tr. 82, 91, 102,
115, 324, 367, 384, 403), the ALJ erred by finding that Plaintiff remained
insured through September 30, 2018 (see Tr. 19).       That error qualifies as
harmless because, in light of Plaintiff’s concurrent claim for SSI, the ALJ
evaluated the entire period from Plaintiff’s onset date of February 12, 2016,
through the date of the ALJ’s decision (see Tr. 27).

                                       2




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 2 of 24
       3.   [Plaintiff] has the following severe impairments:
       status-post right foot fracture and fusion, De Quervain’s
       tenosynovitis, and affective disorder.

       . . .

       4.   [Plaintiff] does not have an impairment or
       combination of impairments that meets or medically equals
       the severity of one of the listed impairments in 20 CFR
       Part 404, Subpart P, Appendix 1.

       . . .

       5.   . . . [Plaintiff] has the residual functional
       capacity to perform sedentary work . . . except she can
       frequently stoop, kneel, crawl, crouch, and climb stairs;
       frequently push and pull with the right upper extremity;
       never push with the right lower extremity for foot
       controls; can perform simple, routine, and repetitive
       tasks; and would need the option to sit every 45 minutes
       for 1 to 5 minutes, but could continue working while
       seated.

       . . .

       6.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       10. Considering [Plaintiff’s] age, education, work
       experience, and residual functional capacity, there are
       jobs that exist in significant numbers in the national
       economy that [she] can perform.

       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, from February 12, 2016, through
       the date of this decision.

(Tr.    19-27   (bold    font   and   internal   parenthetical    citations

omitted).)




                                       3




       Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 3 of 24
                           II.    DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).         However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”   Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Even given those limitations, the Court should remand this case for

further administrative proceedings.

                      A.   Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).             Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by   substantial     evidence   and   were   reached    through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).             “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”        Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).     “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).        “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there




                                     4




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 4 of 24
is   substantial    evidence.”      Hunter,    993    F.2d    at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,       make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for    that     decision      falls    on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial   gainful     activity       by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.




                                      5




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 5 of 24
(quoting     42   U.S.C.   §    423(d)(1)(A)).3      “To   regularize      the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”         Id.    “These   regulations     establish     a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).4      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is


3
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).
4
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 6 of 24
engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.          The second step determines if the

claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.     Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.5     Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work



5
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.

                                       7




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 7 of 24
experience) to adjust to a new job.”                Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs    available    in   the   community,”        the   claimant    qualifies   as

disabled.     Hines, 453 F.3d at 567.6

                          B.    Assignments of Error

       According to Plaintiff, the Court should overturn the ALJ’s

finding of no disability on these grounds:

       1)   “[t]he ALJ err[ed] by failing to identify and obtain a

reasonable     explanation      for   any     conflicts   between     occupational

evidence provided by the VE and information in the [Dictionary of

Occupational Titles (‘DOT’)], including its companion publication,

the [Selected Characteristics of Occupations Defined in the Revised

Dictionary of Occupational Titles (‘SCO’)] . . . or fail[ed] to

explain how any conflict that ha[d] been identified was resolved”

(Docket Entry 13 at 7 (italics omitted)); and

       2)   “[t]he    ALJ      fail[ed]       to   incorporate      non-exertional

limitations on the ability to stay on task where the ALJ first

finds that [Plaintiff] was moderately impaired in the maintenance

of [concentration, persistence, or pace (‘CPP’)]” (id. at 12).


6
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                          8




       Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 8 of 24
     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (See Docket Entry 16 at 5-12.)

                    1. Conflict Between VE and DOT

     Plaintiff first asserts that “[t]he ALJ err[ed] by failing to

identify and obtain a reasonable explanation for any conflicts

between occupational evidence provided by the VE and information in

the [DOT], including its companion publication, the [SCO] . . . or

fail[ed] to explain how any conflict that ha[d] been identified was

resolved” (Docket Entry 13 at 7 (italics omitted)), in violation of

Social Security Ruling 00-4p, Policy Interpretation Ruling: Titles

II and XVI: Use of Vocational Expert and Vocational Specialist

Evidence, and Other Reliable Occupational Information in Disability

Decisions, 2000 WL 1898704 (Dec. 4, 2000) (“SSR 00-4p”), and

Pearson v. Colvin, 810 F.3d 204, 210-11 (4th Cir. 2015) (see Docket

Entry 13 at 8).    In particular, Plaintiff notes that, pursuant to

the DOT, the jobs of “charge account clerk, document preparer, and

call out operator . . . all require functioning at [Reasoning

Development Level 3 (‘RDL 3’)]” (id.), which “requires the ability

to   carry   out   instructions    furnished         in   written,   oral,   or

diagrammatic form, and the ability to deal with problems involving

several variables” (id. at 9 (citing DOT, App’x C (“Components of

the Definition Trailer”), 1991 WL 688702 (4th ed. rev. 1991))).

According to Plaintiff, “[a]n apparent conflict exists between [the

RFC’s]   limitation   to   [simple,       routine,    and   repetitive   tasks


                                      9




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 9 of 24
(‘SRRTs’)] and [the DOT’s] job requirements to perform at [RDL 3].”

(Id. at 11 (citing Diana F. v. Saul, No. 5:19CV43, 2020 WL 5526501,

at *4 (W.D. Va. July 31, 2020) (unpublished), Smith v. Berryhill,

No. 1:18CV225, 2019 WL 5783529, at *2 (M.D.N.C. Sept. 30, 2019)

(unpublished)    (Schroeder,     C.J.)       (adopting    recommendation     of

magistrate judge), Eddie v. Berryhill, No. 5:16CV801, 2017 WL

4002147, at *8 (E.D.N.C. Aug. 24, 2017) (unpublished), and Yurek v.

Astrue, No. 5:08CV500, 2009 WL 2848859, at *9 (E.D.N.C. Sept. 2,

2009) (unpublished)).)        Plaintiff thus argues that, because “the

ALJ failed to identify and resolve th[at] conflict on the record”

(id. (citing    Tr.   66)),    the   ALJ’s    “decision   must    be   vacated,

reversed, and remanded for a new hearing and decision” (id. at 12).

That argument has merit and warrants remand.

     SSR 00-4p places an affirmative duty on an ALJ to elicit an

explanation from the VE as to any “apparent unresolved conflict”

between the VE’s testimony and the DOT:

     Occupational evidence provided by a VE . . . generally
     should be consistent with the occupational information
     supplied by the [DOT].      When there is an apparent
     unresolved conflict between VE . . . evidence and the
     [DOT], the [ALJ] must elicit a reasonable explanation for
     the conflict before relying on the VE . . . evidence to
     support a determination or decision about whether the
     claimant is disabled. At the hearings level, as part of
     the [ALJ’s] duty to fully develop the record, the [ALJ]
     will inquire, on the record, as to whether or not there
     is such consistency.

SSR 00-4p, 2000 WL 1898704, at *2 (emphasis added).              “[A]n ALJ has

not fulfilled his affirmative duty merely because the [VE] responds


                                      10




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 10 of 24
‘yes’ when asked if her testimony is consistent with the [DOT],”

Pearson, 810 F.3d at 208 (internal quotation marks omitted); thus,

“[t]he ALJ independently must identify . . . where the [VE’s]

testimony seems to, but does not necessarily, conflict with the

[DOT],” id. at 209 (emphasis added); see also id. (rejecting the

Commissioner’s argument that an “apparent” conflict meant only an

“obvious” one).

       As relevant to the instant case, the ALJ queried the VE

whether an individual limited to SRRTs could perform any jobs

existing in significant numbers in the national economy.            (Tr. 62-

65.)    In response, the VE opined that such an individual would

remain capable of performing the jobs of charge account clerk,

document     preparer,   and   call   out   operator,     and   provided   the

corresponding DOT codes for the three jobs, as well as their

incidence in the national economy.          (See Tr. 65.)       The ALJ then

asked the VE if her testimony harmonized with the DOT, and the VE

responded that the DOT did not directly address time off-task and

sit/stand options, that she based her testimony regarding such

matters on her education, experience, and training, and that her

testimony otherwise remained consistent with the DOT.              (Tr. 66.)7

       The   ALJ   subsequently   adopted    the   VE’s   testimony   as   to

Plaintiff’s ability to perform the three jobs in question:


7
   Although Plaintiff’s counsel cross-examined the VE regarding the impact of
monthly absences on the available jobs, he did not query the VE regarding the
jobs’ RDLs. (See Tr. 66.)

                                      11




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 11 of 24
     To determine the extent to which [the RFC’s non-
     exertional limitations] erode the unskilled sedentary
     occupational base, through the date last insured, the
     [ALJ] asked the [VE] whether jobs exist in the national
     economy for an individual with [Plaintiff’s] age,
     education, work experience, and [RFC].         The [VE]
     testified that given all of these factors the individual
     would   be  able   to   perform   the  requirements   of
     representative occupations such as:
            Job             Exertional        SVP/Skill     [DOT]         Jobs
                             Level              Level       Number      Nationally


     Charge Account Clerk   Sedentary    2/Unskilled      205.367-014    74,700

     Document Preparer      Sedentary    2/Unskilled      249.587-018    80,000

     Call Out Operator      Sedentary    2/Unskilled      237.367-014    99,300

     Pursuant to SSR 00-4p, the [ALJ] has determined that the
     [VE’s] testimony is consistent with the information
     contained in the [DOT]. Although a sit/stand option is
     not found in the [DOT] and therefore SSR 00-4[p] is not
     applicable to this provision, the [ALJ] relied on the
     [VE]’s professional experience, who determined that the
     above identified work could be performed with this
     limitation and the [ALJ] accepts his testimony.

     Based on the testimony of the [VE], the [ALJ] concludes
     that, considering [Plaintiff]’s age, education, work
     experience, and [RFC], [Plaintiff] is capable of making
     a successful adjustment to other work that exists in
     significant numbers in the national economy.

(Tr. 27 (emphasis added).)

     The United States Court of Appeals for the Fourth Circuit has

found an apparent conflict between jobs that require RDL 3 and a

limitation to “short and simple instructions,” based upon the

following rationale:

     In reaching this conclusion, we consider not only the
     [DOT]’s definitions of [RDL] 1 and 3, but also the
     [DOT]’s definition of [RDL] 2. [RDL] 2 — which is more
     demanding than [RDL] 1 but less demanding than [RDL] 3 —
     is defined as the ability to apply commonsense

                                         12




   Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 12 of 24
     understanding to carry out detailed           but     uninvolved
     written or oral instructions.

     A limitation to short and simple instructions appears
     more consistent with [RDL] 1 or [RDL] 2 than with [RDL]
     3.    Indeed, it seems that such a limitation falls
     somewhere between [RDL] 1 and 2. That is, a short and
     simple instructions restriction shares the word “simple”
     with the [RDL] 1 definition but could permit instructions
     of more than two steps. On the other hand, it is not
     entirely clear to us that a person limited to short and
     simple instructions can also carry out [RDL] 2 jobs that
     include “detailed but uninvolved” instructions. Because
     [RDL] 3 is more demanding than [RDL] 2 by the very nature
     of the Reasoning Development scale, it appears that [RDL]
     3 jobs require more than the ability to carry out short
     and simple instructions.     That determination is also
     supported by the fact that — unlike the definitions of
     [RDLs] 1 and 2 — [RDL] 3’s definition places no explicit
     limitation on the complexity of the instructions to be
     carried out; instead, [RDL] 3 describes only the form of
     those instructions.     We therefore conclude that an
     apparent conflict exists between a limitation to short
     and simple instructions and [RDL] 3 occupations.

Keller v. Berryhill, 754 F. App’x 193, 197-98 (4th Cir. 2018)

(internal   quotation    marks,   brackets,   footnotes,    and   citations

omitted). Significantly, the Fourth Circuit observed in a footnote

that “[s]everal other courts of appeals have relied on precedent

addressing a simple tasks limitation when considering a simple

instructions limitation” and “conclude[d] that it [wa]s appropriate

to do the same in [Keller].”         Keller, 754 F. App’x at 197 n.4

(emphasis added).       Accordingly, the Court should find Keller’s

reasoning applicable to limitations involving simple, routine, and

repetitive tasks, as in the instant case (see Tr. 21).

     Moreover, the majority of rulings on this issue by judges of

this Court have held that an apparent conflict exists between a

                                    13




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 13 of 24
limitation to SRRTs and jobs requiring an RDL of 3.            See, e.g.,

Smith, 2019 WL 5783529, at *2 (“Courts in this circuit have

consistently held that [RDL] 3 jobs conflict with a limitation to

[SRRTs].”); Dunn v. Berryhill, No. 1:17CV507, 2018 WL 3383421, at

*4   (M.D.N.C.    July   11,   2018)     (unpublished)   (Peake,    M.J.),

recommendation adopted, slip op. (M.D.N.C. Oct. 26, 2018) (Eagles,

J.); Mullis v. Colvin, No. 1:11CV22, 2014 WL 2257188, at *1

(M.D.N.C. May 29, 2014) (unpublished) (Osteen, Jr., C.J.); Weaver

v. Colvin, No. 1:10CV582, 2013 WL 3989561, at *12–13 (Aug. 2, 2013)

(unpublished) (Webster, M.J.), recommendation adopted, 2013 WL

4768178 (M.D.N.C. Sept. 5, 2013) (unpublished) (Eagles, J.).

      In light of Keller and the persuasive authority cited above

from other judges of this Court, the ALJ erred by failing to

identify and resolve the apparent conflict between the DOT’s

assignment of RDL 3 to all three jobs cited by the VE and adopted

by the ALJ at step five of the SEP and the VE’s testimony that an

individual limited to SRRTs could perform those jobs, requiring

remand.

                                  2. CPP

      Plaintiff’s second and final assignment of error contends that

“[t]he ALJ fail[ed] to incorporate non-exertional limitations on

the ability to stay on task where the ALJ first f[ound] that

[Plaintiff] was moderately impaired in the maintenance of CPP.”

(Docket Entry 13 at 12.)       More specifically, Plaintiff contends


                                    14




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 14 of 24
that the Fourth Circuit has “noted that[] ‘the ability to perform

simple tasks differs from the ability to stay on task[ and o]nly

the latter limitation would account for a claimant’s limitation in

[CPP]’” and thus “held that ‘an ALJ does not account for a

claimant’s    moderate   limitations    in   [CPP]   by   restricting    the

hypothetical question to simple, routine tasks or unskilled work.’”

(Id. (quoting Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015)

(internal quotation marks omitted)).)          According to Plaintiff,

“[a]part from the conclusory statement that ‘additional mental

restrictions are not supported,’ the ALJ [] d[id] not adequately

explain why further limitations in the RFC were not warranted.”

(Id. at 12-13; see also id. at 13-16 (containing Plaintiff’s

arguments as to why ALJ’s discussion of mental evidence does not

suffice under Mascio).)      Plaintiff’s contentions in this regard

fall short.

     The Fourth Circuit has indeed held that “the ability to

perform simple tasks differs from the ability to stay on task,” and

that “[o]nly the latter limitation would account for a claimant’s

limitation in [CPP],” Mascio, 780 F.3d at 638.            However, as the

Fourth Circuit recently affirmed, in Mascio, the court held “that

an ALJ cannot summarily ‘account for a claimant’s limitations in

[CPP] by restricting the hypothetical question to simple, routine

tasks or unskilled work,’ . . . [b]ut [the court] did not impose a

categorical rule that requires an ALJ to always include moderate


                                   15




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 15 of 24
limitations   in   [CPP]   as   a   specific    limitation    in   the   RFC.”

Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020) (emphasis

added).   As a neighboring district court has explained:

     Mascio does not broadly dictate that a claimant’s
     moderate impairment in [CPP] always translates into a
     limitation in the RFC. Rather, Mascio underscores the
     ALJ’s duty to adequately review the evidence and explain
     the decision . . . . An ALJ may account for a claimant’s
     limitation with [CPP] by restricting the claimant to
     simple, routine, unskilled work where the record supports
     this conclusion, either through physician testimony,
     medical source statements, consultative examinations, or
     other evidence that is sufficiently evident to the
     reviewing court.

Jones v. Colvin, No. 7:14CV273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added).              Here, the ALJ’s

decision provides a sufficient explanation as to why the RFC’s

restrictions to SRRTs (Tr. 21) adequately accounted for Plaintiff’s

moderate deficit in CPP.

     First, the ALJ pointed out at step three of the SEP that

Plaintiff remained able to “use Facebook” (Tr. 20), “manage her

finances” (id.), “follow instructions completely” (Tr. 21), “pay

attention” (id.), and “drive” (id.), as well as “clean, cook, take

care of herself, and perform activities of daily living” (id.). In

the ALJ’s later discussion of the mental health evidence, she

further noted that Plaintiff “report[ed] she [wa]s able to follow

instructions, bathe herself, watch television, use the internet for

Facebook, and grocery shop.”        (Tr. 24.)    Plaintiff challenges the


                                     16




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 16 of 24
ALJ’s   reliance     upon    such    activities,      arguing     that    “th[o]se

statements    address     [Plaintiff]’s        ability     to   perform   discrete

household tasks, not her ability to maintain concentration or pace

for an extended period in the performance of successive tasks on a

sustained    basis   as     would   be   the   case   in    a   competitive   work

environment.”      (Docket Entry 13 at 15.)           Plaintiff further notes

that “[t]his [C]ourt has held that a limited discussion of mental

impairments and ability to perform simple tasks ‘bears little-to-no

relation to [the claimant’s] abilities in the area of [CPP], even

as to [her] ability to sustain unskilled work.’” (Id. (quoting

Culver v. Commissioner, Civ. No. 14-432, 2015 WL 4485268, at *3 (D.

Md. July 21, 2015) (unpublished)).)8

      Plaintiff’s argument fails, because the ALJ did not rely

solely on Plaintiff’s abilities to engage in those activities to

determine the mental RFC.           As discussed in more detail below, the

ALJ additionally discussed Plaintiff’s mental health treatment and

the mental opinion evidence to support the limitation to SRRTs.

(See Tr. 23-25.)       Moreover, Plaintiff herself did not place any

concentration-based qualification on her ability to engage in those

activities (see Tr. 40-61, 338-45) and thus cannot fault the ALJ

for failing to consider a qualification about which Plaintiff did

not testify.      Plaintiff’s ability to engage in those activities

8
 Although Plaintiff attributes the Culver case to “[t]his [C]ourt” (Docket Entry
13 at 15; see also id. (citing case as “(M.D.N.C. July 21, 2015)”)), the United
States District Court for the District of Maryland actually issued that decision,
see Culver, 2015 WL 4485268, at *1.

                                         17




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 17 of 24
provides support, along with the other factors discussed below, for

the   ALJ’s   finding    that,   despite      moderate      limitation     in    CPP,

Plaintiff remained capable of SRRTs (see Tr. 21).

       Second, the ALJ’s discussion of the opinion evidence supports

her conclusion that, despite moderate limitation in CPP, Plaintiff

remained capable of performing SRRTs (see Tr. 21). In that regard,

the    ALJ    accorded   “some     weight”       to   the    opinions       of     the

reconsideration-level state agency psychological consultant (Tr.

24), explaining that the ALJ disagreed with the consultant’s

opinions that      Plaintiff     had   no    limitation     in    her    ability    to

understand, remember, and apply information and moderate limitation

in her abilities to interact with others and adapt and manage

herself (Tr. 24-25; see also Tr. 107, 120), but credited the

consultant’s opinions that Plaintiff had moderate deficit in CPP

(see Tr. 24, 107, 120) but nonetheless remained “[a]ble to sustain

attention [and] concentration for the performance of SRRT’s [sic]”

(Tr. 111, 123 (emphasis added)).               The ALJ’s crediting of the

consultant’s     above-described       opinion    sufficed       under    Mascio    to

explain the ALJ’s conclusion that, despite moderate limitation in

CPP, Plaintiff remained capable of performing SRRTs (see Tr. 21).

See Sizemore v. Berryhill, 878 F.3d 72, 80-81 (4th Cir. 2017)

(rejecting the plaintiff’s argument under Mascio where ALJ relied

on opinions of consultative examiner and state agency psychological




                                        18




      Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 18 of 24
consultant that, notwithstanding moderate deficit in CPP, the

plaintiff could sustain attention sufficiently to perform SRRTs).

       Third, the ALJ made the following observations regarding

Plaintiff’s mental health treatment:

       •       “[m]ental status examinations have been largely
               normal” and, “[i]n March 2017, [Plaintiff] did not
               appear anxious or depressed on examination and her
               cognition and memory were normal” (Tr. 24; see also
               Tr. 1060);

       •       “when offered medications and a referral to
               psychotherapy, she told her providers that she did
               not wish to seek mental health treatment and she
               felt that her mood was ‘good’” (Tr. 24; see also
               Tr. 1061);

       •       “[i]n January 2019, [Plaintiff] denied experiencing
               any anxiety, depression, or insomnia” and, “[o]n
               examination,     she    appeared     well-groomed,
               cooperative, displayed normal speech, and showed a
               normal affect” (Tr. 24; see also Tr. 1329-30); and

       •       “treatment for [Plaintiff’s] condition has been
               limited and conservative in nature” and “[t]he
               record does not contain evidence of any inpatient
               hospitalizations for her mental health condition”
               (Tr. 24).

Plaintiff challenges the ALJ’s above-quoted discussion of the

mental health evidence on four grounds, none of which carry the

day.       (See Docket Entry 13 at 13-14, 15-16.)

       First, Plaintiff criticizes the ALJ’s statement that, “[i]n

March 2017, [Plaintiff] did not appear anxious or depressed on

examination and her cognition and memory were normal” (Tr. 24; see

also Tr. 1060) because, during the visit in question, Plaintiff

sought       treatment   of   right   foot   pain   rather   than   a   mental


                                       19




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 19 of 24
impairment.      (See Docket Entry 13 at 13 (citing Tr. 1059); see also

id. at 14 (objecting to ALJ’s observations that, in January 2019,

Plaintiff denied mental symptoms and displayed a normal mental

status   on   examination      (Tr.    24       (citing   Tr.    1330)),     because

“[t]h[o]se observations were also in the context of a visit for

chronic foot pain, wherein psychiatric observations would be of

only secondary concern”).) That argument rings hollow, because the

record    does     not     contain    any       records   from    psychiatrists,

psychologists,      counselors,       or    therapists     and    thus      the   ALJ

necessarily      gleaned    evidence       of   the   nature    and   severity     of

Plaintiff’s affective disorder from non-mental treatment records.

      Second, Plaintiff points out that the March 2017 treatment

record showed a labile affect, rapid and/or pressured speech, and

hyperactivity, which constitute “not normal but abnormal findings

on   mental   status     exam[ination].”           (Id.   (citing     Tr.    1060).)

Plaintiff’s argument, however, glosses over the ALJ’s inclusion of

the word “largely” modifying the word “normal” in describing

Plaintiff’s mental status examinations (Tr. 24), i.e., the ALJ

acknowledged that Plaintiff’s mental status examination contained

some abnormal findings. The entirety of the mental health findings

at the March 2017 examination consisted of the following:

      [Plaintiff’s] mood appears not anxious. Her affect is
      labile. Her affect is not inappropriate. Her speech is
      rapid and/or pressured. She is hyperactive. She is not
      agitated, not aggressive and not actively hallucinating.
      Thought content is not paranoid and not delusional.
      Cognition and memory are normal. She does not exhibit a

                                           20




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 20 of 24
     depressed mood.    She expresses no homicidal and no
     suicidal ideation.

(Tr. 1060 (emphasis added).)        The emphasized language reflects

normal   findings,   which   clearly    predominate   over   the   abnormal

findings.    Thus, the ALJ did not err by remarking that “[m]ental

status examinations have been largely normal.”         (Tr. 24 (emphasis

added).)

     Third, Plaintiff argues that the ALJ erred when she found

that, at the March 2017 office visit, Plaintiff “told her providers

that she did not wish to seek mental health treatment” (Tr. 24

(citing Tr. 1061)), noting that Plaintiff actually “stated that

‘she does not wish to seek mental health service at DayMark,’ and

requested another referral.”      (Docket Entry 13 at 13-14 (emphasis

added) (quoting Tr. 1061).)        The ALJ overstated the record by

describing Plaintiff as having refused any further mental health

treatment (see Tr. 24), as Plaintiff declined referral specifically

to DayMark and requested another referral (see Tr. 1061); however,

that overstatement qualifies as harmless under the circumstances of

this case.   The record reflects that, between March 24, 2017, and

May 3, 2017, a “mental health professional” evaluated Plaintiff

“who did not push any treatment for depression” but “did recommend

treatment for neuropathy” (Tr. 1079).       The record does not contain

that evaluation by an unidentified “mental health professional,”

and no further mention of treatment by that individual or any other

mental health professional appears in the record.            Accordingly,

                                   21




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 21 of 24
Plaintiff has not shown that remand for an acknowledgment by the

ALJ of this subsequent evaluation that did not result in “any

treatment for depression” or any follow-up would have resulted in

a more favorable outcome in her case.              See generally Fisher v.

Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (observing that “[n]o

principle of administrative law or common sense requires us to

remand a case in quest of a perfect opinion unless there is reason

to believe that the remand might lead to a different result”).

      Fourth,    Plaintiff    disputes     the   ALJ’s   characterization      of

Plaintiff’s mental health treatment as “‘limited and conservative’”

(Docket Entry 13 at 15 (quoting Tr. 24)), contending that “a

district court in this circuit observed that because ‘[m]any

potentially disabling conditions can be treated by routine and

conservative     treatment,    the   characterization       of     treatment   as

conservative alone does not provide any insight into the severity

of   a   given   condition     and   may    even    belie    the    condition’s

seriousness’” (id. at 15-16 (quoting Ellis v. Colvin, No. 5:13CV43,

2014 WL 2862703, at *9 (W.D. Va. June 24, 2014) (unpublished))

(internal quotation marks omitted)).

      Plaintiff’s citation to Ellis does not aid her cause, because

in that case, the court specifically noted that “the treatment

options available for fibromyalgia are all conservative in nature”

and thus that “[a] claimant cannot be faulted ‘for failing to

pursue non-conservative        treatment     options     where   none   exist.’”


                                      22




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 22 of 24
Ellis, 2014 WL 2862703, at *9 (quoting Lapierre–Gutt v. Astrue, 382

F. App’x 662, 664 (9th Cir. 2010)).            In contrast, the record here

contains no psychiatric inpatient hospitalizations, no counseling

or   therapy    sessions,       and    no    visits    to    psychiatrists     or

psychologists, and shows that Plaintiff only took anti-depressant

medication for a few days before discontinuing it for side effects

and declining further psychiatric medication (see Tr. 525, 527,

1059).     In   light   of   those     facts,    the   ALJ   did   not   err   by

characterizing Plaintiff’s mental health treatment as “limited and

conservative.”      (Tr. 24.)

      For the foregoing reasons, the Court should deny relief on

Plaintiff’s second issue on review.

                             III.      CONCLUSION

      Plaintiff has established an error warranting remand.9

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be vacated and that the matter be remanded

under    sentence    four    of   42    U.S.C.    §    405(g),     for   further

administrative proceedings to include identification and resolution

of any apparent conflicts between the VE’s testimony and the DOT in

accordance with SSR 00-4p and Pearson.              As a result, Plaintiff’s

Motion for Judgment on the Pleadings (Docket Entry 12) should be


9
  Plaintiff’s Memorandum alternatively asks that the ALJ’s “decision [] be
vacated and reversed, or remanded, for a new hearing and decision.” (Docket
Entry 13 at 16.)    In this case, the Court should opt for remand, because
Plaintiff’s Memorandum does not adequately develop a cogent argument justifying
reversal for an award of benefits. (See id.)

                                        23




     Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 23 of 24
granted in part, i.e., to the extent it requests remand, and

Defendant’s Motion for Judgment on the Pleadings (Docket Entry 15)

should be denied.



                                        /s/ L. Patrick Auld
                                          L. Patrick Auld
                                   United States Magistrate Judge


July 21, 2021




                                   24




    Case 1:20-cv-00609-WO-LPA Document 17 Filed 07/21/21 Page 24 of 24
